PD-0571&0572-16                                        PD-0571&0572-16
                                                               COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                             Transmitted 5/23/2016 10:11:28 PM
                                                                Accepted 5/24/2016 4:27:26 PM
                                                                                ABEL ACOSTA
        APPELLATE COURT CAUSE NUMBER                  03—14—00088—CR                    CLERK
        APPELLATE COURT CAUSE NUMBER 03—14—00408—CR

DARIUS DONTAE LOVINGS                           IN THE COURT OF

V.                                             CRIMINAL APPEALS

STATE OF TEXAS                                   STATE OF TEXAS


     APPELLANT’S MOTION TO EXTEND TIME FOR FILING OF
           PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       COMES NOW THE APPELLANT, by and through his appointed

attorney of record, Paul M. Evans, in the above entitled and numbered

causes, and moves this Court, to grant the Appellant’s Motion to Extend

Time for Filing of Petition for Discretionary Review, and, in support

thereof, would show the Court as follows:

                                 I.

       A Memorandum Opinion was issued by the Honorable Third Court of

Appeals in the instant causes on March 17, 2016. Motions for Rehearing

and Rehearing En Banc were overruled on April 22, 2016. By operation of

Texas Rules of Appellate Procedure §§ 4.1(a) and 68.2(a), the deadline to

file a Petition for Discretionary Review in the instant causes falls on this

date, May 23, 2016.


                                                  May 24, 2016
      Pursuant to Rule § 68.2(a), this Court “may extend the time for filing

a petition for discretionary review if a party files a motion complying with

Rule § 10.5(b) no later than 15 days after the last day for filing the petition.”

The undersigned counsel shall forthwith respectfully request that the

deadlines for filing a Petition for Discretionary Review in the instant causes

be extended to 5:00 PM Central Standard Time on June 3, 2016.

      The undersigned counsel hereby wishes to relay “the facts relied on to

reasonably explain the need for an extension.” See Rule § 10.5(b)(1)(C).

                                II.

      The undersigned counsel’s best friend, Kenneth Lee Wagner, died at

the premature age of 44 years on April 28, 2016. Mr. Wagner had endured

49 agonizing days in an intensive care unit at the time of his demise. The

circumstances leading up to this event were tragic, and senseless, beyond

comprehension. Said event has taken an enormous toll on the undersigned

counsel, a solo practitioner with no support staff, and he has struggled to

maintain his practice as well as his composure in the wake of this “event,”

for lack of a better word. Said event has changed the course of the

undersigned counsel’s entire life, in every aspect and manner.
                               III.

      The undersigned counsel is still quite affected by the events and

circumstances of the preceding months. “Traumatized” would be an

appropriate term to employ, yet it fails miserably to adequately describe

how the undersigned counsel feels. On the date of the filing of the instant

motion, at the request of Mr. Wagner’s mother, the undersigned counsel

made arrangements to have his obituary printed in the Austin American

Statesman on May 25, 2016. The undersigned counsel has hastily made

arrangements to attend Mr. Wagner’s funeral on May 28, 2016, in Camden,

North Carolina.

                               IV.

      On March 1, 2016, the undersigned counsel had been appointed to a

client named Malique Jackson on a charge of Aggravated Robbery. On

April 22, 2016, the undersigned counsel was informed that the Travis

County District Attorney had indicted said charge as a Theft, Class B

misdemeanor, trial court Cause Number C-1-CR-16—400493. Said offense

was scheduled for a jury trial in Travis County Court at Law # 9 on the date

of the instant filing, May 23, 2016. The Travis County Attorney dismissed

the cause on this same date, after the undersigned counsel invested forty

hours of his time during the course of last week alone on trial preparation
and investigation of the underlying circumstances. Additionally, during this

same time frame, the undersigned counsel has put considerable time, effort,

and energy towards completion of an Appellant’s Brief in Robleto v. State

before the Honorable Third Court of Appeals, Cause Numbers 03—15—

00482—CR, 03—15—00483—CR, and 03—15—00484—CR, which is

due on June 1, 2016.

                                V.

      In sum, the deadline in the instant cause fell directly into the “perfect

storm,” so to speak, at a point where the undersigned counsel’s powers of

concentration and ability to maintain his composure have been

compromised to a degree that the undersigned counsel has never personally

experienced. Without causing undue sacrifice—if not outright violence—to

the quality of representation to his other clients with pressing and urgent

circumstances of their own, the undersigned counsel can assert in good faith

that he could not have feasibly filed a presentable Petition for Discretionary

Review in the instant causes on the “de facto” deadline of May 23, 2016.

The undersigned counsel reluctantly begs this Honorable Court to grant its

indulgence and allow the applicable deadline to be extended to Friday, June

3, 2016.
                                VI.

      This Motion is not made for purposes of delay, but so that justice

might be served.

      WHEREFORE, PREMISES CONSIDERED, the Defendant

respectfully prays that this Court, upon good cause shown as cited above,

grant the Appellant’s Motion to Extend Time for Filing of Petition for

Discretionary Review, so that the deadline may be extended to 5:00 PM

Central Standard Time on Friday, June 3, 2016.



                                          Respectfully submitted,
                                          Law Office of Paul M. Evans
                                          811 Nueces Street
                                          Austin, Texas 78701
                                          (512) 569-1418
                                          (512) 551-1550 FAX
                                          paulmatthewevans@hotmail.com

                                          _/s/ Paul M. Evans________
                                          PAUL M. EVANS
                                          SBN 24038885
                                          Attorney for Defendant
                  CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the above and foregoing
was delivered by facsimile unto the office of the prosecuting attorney for the
State of Texas—the Travis County District Attorney, mailing address P.O.
Box 1748, Austin, TX, 78767, physical address 509 W. 11 th Street, Austin,
TX, 78701—on this the 23rd day of May, 2016.

     I hereby further certify that a true and correct copy of the above and
foregoing was delivered by facsimile unto the State’s Prosecuting Attorney,
Lisa C. McMinn—mailing address P.O. Box 13046, Austin, TX, 78701-
3046, physical address 209 W. 14th Street, Austin, TX, 78701—on this the
23rd day of May, 2016.

                                           _/s/ Paul M. Evans________
                                           PAUL M. EVANS




                  CERTIFICATE OF COMPLIANCE

   I hereby certify that the present document contains 1018 words, all
contents included.

                                    _/s/ Paul M. Evans________
                                           PAUL M. EVANS